DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
For example, in claim 8, the recited “means for controlling a valve”, “detecting means configured to detect a transient acceleration phase”, “receiving means configured to receive an item of data representative of the gas temperature” are interpreted under 112f to correspond to “a computer program executed by the control unit 50, to an electronic circuit of the control unit 50 (for example of programmable logic circuit type) or to a combination of an electronic circuit and a computer program.

Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Objections
Claims are objected to because of the following informalities:   
cl.1: 
“clearance the” is believed to be in error for --clearance between the--
“said blades” is believed to be in error for --said blade tips--
“shroud, wherein detecting a transient” is believed to be in error for --shroud, detecting a transient--
“an opening command of a valve” is believed to be in error for --an opening command of the valve--
“said air stream” is believed to be in error for --said stream of directed air”
“said delivered air stream” is believed to be in error for --said stream of directed air--
cl.3 and 11 “a transient acceleration phase” is believed to be in error for --the transient acceleration phase--
cl.5-6 “a command” is believed to be in error for --delivering a command to the valve--
cl.8 “said air stream” and “said stream of delivered air” is believed to be in error for --said stream of air--
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding Claim 1, the recitation(s) “the clearance [between] the blade tips of a rotor” renders the claim indefinite because the recitation lacks antecedent basis for clearance and blade tips, and it is unclear whether there is a single clearance between multiple blade tips and the shroud, or whether there is a clearance for one of the blade tips relative to the shroud, or whether there is a clearance for each one of the blade tips and the shroud.  
Additionally, the recitation “an aged engine” renders the claim indefinite because it is unclear whether this refers to an aged state of the current engine, a new and different engine, or a hypothetical engine.  
Dependent Claims 2-7 are also rejected.
Regarding Claim 8, the recitation(s) “the clearance between a number of blade tips of a rotor” renders the claim indefinite because the recitation lacks antecedent basis for clearance, and it is unclear 
Furthermore, the recitations “means for controlling” and “controlling means” for controlling the valve, renders the claim indefinite because it is unclear whether these means are the same, or different.
Additionally, the recitation “an aged engine” renders the claim indefinite because it is unclear whether this refers to an aged state of the current engine, a new and different engine, or a hypothetical engine.  
Dependent Claims 9-14 are also rejected.
Regarding claim 10, the recitation “the state of aging of the engine” and “the additional valve opening command” renders the claim indefinite because “the stage” and “the additional valve opening command” lack antecedent basis in the claims. 
Furthermore, the recitation “counts a number” is unclear as to whether there is a typographical error with omitting the element that the control unit counts a number of (e.g. flight, or times that something occurs), or whether there is a single number the control unit is counting toward (e.g. number of seconds for a period of time). 
Regarding claim 14, it is unclear whether the claim is a combination of the sub-combination of claim 8 as a gas turbine engine and is meant to be independent from claims 8-13 or whether claim 14 is meant to depend from claim 8. The language of the claim contradictorily indicates not dependence (e.g. “the turbine shroud”) and independence (e.g. “a control unit”), while the claim references elements in claim 8 and is yet drawn to a gas turbine engine (while claim 8 is a control unit). 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 1 recites “a method for controlling the clearance” with steps including “controlling a valve”, “detecting a transient acceleration phase”, “receiving an item of data”, and a final conditional method step where, “if the transient acceleration phase is detected and if the gas temperature at the outlet of the combustion chamber of the engine is greater than a first temperature threshold”, then the method includes delivering, with an opening command of a valve, said air stream to the turbine shroud or increas[ing] the flow rate of said delivered air stream”. However, MPEP2111.04(II) provides that the broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. For example, assume a method claim requires step A (delivering, with an opening command of a valve, said air stream to the turbine shroud or to increase the flow rate of said delivered air stream) if a first condition happens (the transient acceleration phase is detected and if the gas temperature at the outlet of the combustion chamber of the engine is greater than a first temperature threshold corresponding to a degraded clearance characteristic of an aged engine, the first temperature threshold being less than an operating limit temperature of the engine) and step B if a second condition happens. If the claimed invention may be practiced without either the first or second condition happening (where the aircraft engine is not aged and does not have degraded clearances, thus the engine does not exhibit a gas temperature at the outlet of the combustion chamber of the engine that is greater than a first threshold corresponding to a degraded clearance characteristic of an aged engine), then neither step A (delivering, with an opening command of a valve, said air stream to the turbine shroud or to increase the flow rate of said delivered air stream) or B is required by the broadest reasonable interpretation of the claim. Thus, the BRI of the current claim only requires: 
A method for controlling the clearance [between] the blade tips of a rotor of a high-pressure turbine of a gas turbine aircraft engine and a turbine shroud of a casing surrounding said blades of the high-pressure turbine, the method comprising: 
controlling of a valve delivering a stream of directed air to said turbine shroud[,] 
detecting a transient acceleration phase of the engine

if, for example, the gas turbine engine is a new engine that does not have degraded clearances and thus the degraded clearance temperature threshold of an aged engine is not surpassed by the temperature received. 
Thus, the two recitations of “detecting” and “receiving” data are drawn to the judicial exception of an abstract idea of the method. This judicial exception is not integrated into a practical application because the only practical application recited (controlling the valve) is a conditional limitation that is not required for at least the case that the contingency is not satisfied. Thus, leaving a mere detection/reception of signals per se, which are not sufficient to amount to significantly more than the judicial exception.
Dependent claims 2-7 do not remedy the 101 issue and are also rejected as above. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2 and 4-7 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Rowe 10890083.
Regarding Claim 1, Rowe teaches the claim as discussed below. 
MPEP2111.04(II) provides that the broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. For example, assume a method claim requires step A (delivering, with an opening command of a valve, said air stream 
A method for controlling the clearance [between] the blade tips of a rotor of a high-pressure turbine of a gas turbine aircraft engine and a turbine shroud of a casing surrounding said blades of the high-pressure turbine, the method comprising: 
controlling of a valve delivering a stream of directed air to said turbine shroud[,] 
detecting a transient acceleration phase of the engine
receiving an item of data representative of the gas temperature at the outlet of the combustion chamber of the engine,  
if, for example, the gas turbine engine is a new engine that does not have degraded clearances and thus the degraded clearance temperature threshold of an aged engine is not surpassed by the temperature received. 
Rowe teaches a method for controlling the clearance (Title) between the blade tips (34 of 32) of a rotor (28, 30, 32) of a high-pressure turbine (17) of a gas turbine aircraft engine (10) and a turbine shroud (36) of a casing (core casing in Fig 1 extending from inlet to outlet of core) surrounding said blades of the high-pressure turbine (Figs 1-2; Col.3 ll.49-55), the method comprising: 

detecting a transient acceleration phase of the engine on the basis of at least one parameter representative of the engine (Applicant defines “transient acceleration phase” as a transition in rating, or flight phase, e.g. a transition from ground idle to take-off; Rowe teaches monitoring of engine parameters such as engine power level, ambient temperature and pressure, aircraft altitude, and WoW, via control unit/step 56 to determine flight conditions, i.e. whether or not the aircraft is in a transient acceleration phase such as ramp up or take-off; Col.1 ll.57-60, Col.2 ll.14-16, Col.4 ll.42-49, Col.7 ll.55-61, Col.8 ll.29-36, Col.9 ll.1-10 & 45-47),
receiving an item of data representative of the gas temperature at the outlet of the combustion chamber of the engine (Col.4 l.63 - Col.5 l.9, Col.9 ll.28-37; measured temperature used before control operations in 54 of Fig 6, and/or in step 60 of 54 in Fig 6 used for offset in Figs 7-10; see Col.9 ll.41-47 and Col.9 ll.55-62).
Rowe further teaches how clearance degradation, or engine deterioration which reduces the available margin for turbine speed and turbine temperature, occurs over a relatively long period of operation so it is not necessary to measure turbine speed or temperature frequently (Col.1 l.65 - Col.2 l.13) to determine the offset necessary due to deterioration (Col.10 ll.6-20). The control loop to test for temperature exceeding a threshold corresponding to engine degradation is only used every n flights, where n>1, so at least the first flight (n = 1) of a new engine does not exceed any temperature threshold indicating degraded performance of an aged engine (Col.10 ll.6-20). 
Regarding claim 2, as discussed above, MPEP2111.04(II) provides that the broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. For example, assume a method claim requires step A (a greater percentage of opening of the valve is commanded) if a first condition happens (the transient acceleration phase is detected and if the gas temperature at the outlet of the combustion chamber of the engine temporarily exceeds the first temperature threshold corresponding to a degraded clearance characteristic of an aged engine, the first temperature threshold being less than an operating limit temperature of the 
Rowe teaches claim 1 as discussed above. 
Rowe further teaches how clearance degradation, or engine deterioration which reduces the available margin for turbine speed and turbine temperature, occurs over a relatively long period of operation so it is not necessary to measure turbine speed or temperature frequently (Col.1 l.65 - Col.2 l.13) to determine the offset necessary due to deterioration (Col.10 ll.6-20). The control loop to test for temperature exceeding a threshold corresponding to engine degradation is only used every n flights, where n>1, so at least the first flight (n = 1) of a new engine does not exceed any temperature threshold indicating degraded performance of an aged engine (Col.10 ll.6-20). 
Regarding claim 4, Rowe teaches all the limitations of the claimed invention as discussed above. Rowe further teaches said at least one parameter representative of the engine is the angular position of an aircraft throttle lever (Col.2 ll.14-16).  
Regarding claim 5, Rowe teaches all the limitations of the claimed invention as discussed above. Rowe further teaches the valve is a valve of on-off type configured to switch between an open state and a closed state (Col.5 ll.40-44). 
With regard to the further method steps claimed in claim 5, MPEP2111.04(II) provides that the broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. For example, assume a method claim requires step A (following the opening of the valve, a command to close the valve when the gas temperature at the outlet 
Rowe teaches claim 1 as discussed above. 
Rowe further teaches how clearance degradation, or engine deterioration which reduces the available margin for turbine speed and turbine temperature, occurs over a relatively long period of operation so it is not necessary to measure turbine speed or temperature frequently (Col.1 l.65 - Col.2 l.13) to determine the offset necessary due to deterioration (Col.10 ll.6-20). The control loop to test for temperature exceeding a threshold corresponding to engine degradation is only used every n flights, where n>1, so at least the first flight (n = 1) of a new engine does not exceed any temperature threshold indicating degraded performance of an aged engine (Col.10 ll.6-20).  
Regarding claim 6, Rowe teaches all the limitations of the claimed invention as discussed above. Rowe further teaches the valve is a controlled-position valve (Col.5 ll.44-52). 

Rowe teaches claim 1 as discussed above. 
Rowe further teaches how clearance degradation, or engine deterioration which reduces the available margin for turbine speed and turbine temperature, occurs over a relatively long period of operation so it is not necessary to measure turbine speed or temperature frequently (Col.1 l.65 - Col.2 l.13) to determine the offset necessary due to deterioration (Col.10 ll.6-20). The control loop to test for temperature exceeding a threshold corresponding to engine degradation is only used every n flights, where n>1, so at 
Regarding claim 7, Rowe teaches all the limitations of the claimed invention as discussed above. Rowe further teaches the item of data representative of the gas temperature at the outlet of the combustion chamber is a temperature measurement taken at the level of the high- pressure turbine (Col.4 l.63 - Col.5 l.9).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rowe in view of Plunkett 8296037.
Regarding claim 3, Rowe teaches all the limitations of the claimed invention as discussed above. Rowe further teaches said at least one parameter representative of the engine is the engine rating and wherein detecting of a transient acceleration phase of the engine comprises the continuous determination of the engine rating (step 56 carried out continuously for at least a period of time, e.g. during takeoff).
Rowe does not teach the determination of a variation in the engine rating for a predetermined time interval, the transient acceleration phase of the engine being detected during said predetermined time interval if the variation in the engine rating is greater than or equal to a variation threshold characterizing a transient acceleration phase of the engine.  
However, Plunkett teaches detection of a transient acceleration phase of the engine (non-stable phase, i.e. not normal cruise) by continuously determining engine rating (see 300 in Fig 5; based on operating parameters of the engine) for at least a period of time until stable operation is achieved, including determination of a variation  in the engine rating for a predetermined time interval (rate of change of 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the non-descript method of determining transient acceleration phase in Rowe, to use the rate of change of a measured parameter as in Plunkett, in order to better anticipate and therefore quickly take appropriate turbine tip clearance action for transient acceleration phases (Plunkett, Col.1 ll.36-56).
  
Claims 8-10 and 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rog 8668431 in view of Rowe 10890083.
Regarding claim 8, Rog teaches control unit (master engine controller, Col.6 l.24) for controlling the clearance (Title) between a number of blade tips (of blades 30 near 32) of a rotor of a high-pressure turbine (108) of a gas turbine aircraft engine and (100) a turbine shroud (120) of a casing (116) surrounding said blades of the high-pressure turbine (Figs 1-2), the control unit comprising means for controlling a valve (146; Col.6 ll.16-30), the valve being configured to deliver a stream of air (through 142, 144) to said shroud of the turbine (Figs 1-2), the control unit comprising:
detecting means configured to detect a transient acceleration phase of the engine on the basis of at least one parameter representative of the engine (Applicant defines “transient acceleration phase” as a transition in rating, or flight phase, e.g. a transition from ground idle to take-off; Rog teaches in Col.1 ll.35-37, Col.2 ll.5-7, Col.4 ll.22-38, Col.5 ll.10-18 & 25-26, Col.6 ll.16-30, that tip clearance control of valve 146 is used during transient operations such as take-off, climb, high-speed maneuvers, etc.; because Rog’s master engine controller detects a transient acceleration phase that is a characteristic of the engine, Rog must use a parameter representative of the engine in order to conclude that a transient acceleration phase is or is not occurring), 

controlling means (master engine controller) being configured to command an opening of the valve to deliver said air stream to the turbine shroud or to control an increase in the flow rate of said stream of delivered air, if the transient acceleration phase is detected (Col.6 ll.16-30). 
Rog does not specifically discuss receiving means configured to receive an item of data representative of the gas temperature at the outlet of the combustion chamber of the engine, and the controlling means commanding valve operation based on both the detection of the transient acceleration phase and a detection of the gas temperature exceeding a first temperature threshold, the first temperature threshold corresponding to a degraded clearance characteristic of an aged engine and being less than an operating limit temperature of the engine.  
However, Rowe teaches a control unit (86, 84) for controlling the clearance (Title) between a number of blade tips (34 of 32) of a rotor (28, 30, 32) of a high-pressure turbine (17) of a gas turbine aircraft engine (10) and a turbine shroud/casing (36) surrounding said blades of the high-pressure turbine (Figs 1-2; Col.3 ll.49-55), the control unit comprising means for controlling a valve (90, via 82), the valve being configured to deliver a stream of air to said turbine shroud (which may be a hot air; Col.5 ll.34-36), the control unit comprising:
detecting means configured to detect a transient acceleration phase of the engine on the basis of at least one parameter representative of the engine (Applicant defines “transient acceleration phase” as a transition in rating, or flight phase, e.g. a transition from ground idle to take-off; Rowe teaches monitoring of engine parameters such as engine power level, ambient temperature and pressure, aircraft altitude, and WoW, via control unit/step 56 to determine flight conditions, i.e. whether or not the aircraft is in a transient acceleration phase such as ramp up or take-off; Col.1 ll.57-60, Col.2 ll.14-16, Col.4 ll.42-49, Col.7 ll.55-61, Col.8 ll.29-36, Col.9 ll.1-10 & 45-47),
receiving means configured to receive an item of data representative of the gas temperature at the outlet of the combustion chamber of the engine (Col.4 l.63 - Col.5 l.9, Col.9 ll.28-37; measured temperature used before control operations in 54 of Fig 6, and/or in step 60 of 54 in Fig 6 used for offset in Figs 7-10; see Col.9 ll.41-47 and Col.9 ll.55-62).

if the transient acceleration phase is detected (take-off conditions as determined in step 56) and if the gas temperature at the outlet of the combustion chamber of the engine (TGT or TET) is greater than a first temperature threshold (either a TGT threshold indicating operation in area 52 of Fig 5; or target TGT0 in Figs 8-9 [Wingdings font/0xE0] comparison results in error, e, fed into PI of offset loop and sent to summer with target clearance to control valve using PI in step 70; Figs 6, 8-9), the first temperature threshold being less than an operating limit temperature (46) of the engine (Fig 5, Col.7 l.62 - Col.8 l.8, Col.8 ll.36-49, Col.10 ll.6-20).  
Rowe further teaches using engine high pressure shaft speed NH together with the combustor outlet temperature to determine valve operation (Figs 6 and 9).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Rog to also use combustor outlet temperature and high pressure shaft speed as taught by Rowe, in order to manage/consider both turbine speed and temperature limits during tip clearance control for optimum efficiency (Rowe, Col.1 ll.52-56, Col.2 ll.48-54).
Rog in view of Rowe as discussed so far, does not teach the first temperature threshold corresponding to a degraded clearance6Docket No. 532195USPreliminary Amendment characteristic of an aged engine
However, the limitation requiring the first temperature threshold to correspond to a degraded clearance characteristic of an aged engine is a functional limitation of an apparatus claim (i.e., control unit configured to use the claimed first temperature threshold) and MPEP 2114(IV) provides that functional claim language (i.e. a control unit configured to use a first temperature threshold corresponding to a degraded clearance characteristic of an aged engine) that is not limited to a specific structure (i.e. the first threshold being related to a degraded clearance characteristic of an aged engine does not limit any software or hardware of the control unit) covers all devices that are capable of performing the recited function (i.e. the control unit of Rog in view of Rowe that is capable of using a first temperature threshold to perform all the other limitations of the claim, no matter what the temperature threshold is indicative of). Although computer-implemented functional claims limitations may narrow the functionality of the device by limiting the specific structure, including enabling software, capable of performing the recited function; the requirement that the 
Nevertheless, Rowe teaches at least one embodiment (Fig 9) where the first temperature threshold corresponds to a degraded clearance characteristic of an aged engine (target TGT0 determined at least partially using previously measured flight TGT max to compensate for degraded clearance characteristics of an aged engine using the offset term of the control loop, Col.10 ll.6-20). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Rog in view of Rowe to also use combustor outlet temperature and high pressure shaft speed as taught by Rowe, in order to manage/consider both turbine speed and temperature limits during tip clearance control for optimum efficiency (Rowe, Col.1 ll.52-56, Col.2 ll.48-54).
Regarding claim 9, Rog in view of Rowe teaches all the limitations of the claimed invention as discussed above. Rog in view of Rowe as discussed so far, does not teach the control means are further configured to command a greater percentage of opening of the valve if the combustion gas temperature temporarily exceeds the first temperature threshold.
However, Rowe further teaches the valve may be a continuously variable valve (or valve where the minimum position is not fully closed, Col.5 ll.32-52) such that a greater percentage of opening of the valve (instead of simply opening from a closed position; Col.5 ll.32-52) is commanded if the combustion gas temperature temporarily exceeds the first temperature threshold (either a TGT threshold indicating operation in area 52 of Fig 5; or target TGT0 in Figs 8-9 [Wingdings font/0xE0] comparison results in error, e, fed into PI of offset loop and sent to summer with target clearance to control valve using PI in step 70; Figs 6, 8-9) .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Rog in view of Rowe to also use combustor outlet temperature and high pressure shaft speed as taught by Rowe, in order to manage/consider both turbine speed and temperature limits during tip clearance control for optimum efficiency (Rowe, Col.1 ll.52-56, Col.2 ll.48-54).
Regarding claim 10, Rog in view of Rowe teaches all the limitations of the claimed invention as discussed above. Rog in view of Rowe as discussed so far does not teach that to judge the state of aging of the engine, the control unit counts a number to trigger the additional valve opening command.
However, Rowe further teaches the control unit counts a number (n of flights; Col.10 ll.6-10) to judge the aging of the engine (Col.10 ll.6-10) and trigger an additional valve opening command (via offset loop in Fig 9). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Rog in view of Rowe to also use combustor outlet temperature and high pressure shaft speed as taught by Rowe, in order to manage/consider both turbine speed and temperature limits during tip clearance control for optimum efficiency (Rowe, Col.1 ll.52-56, Col.2 ll.48-54).
Regarding claim 12, Rog in view of Rowe teaches all the limitations of the claimed invention as discussed above. Rog further teaches the valve is a valve of on-off type configured to switch between an open state and a closed state (Col.6 ll.16-30), the control means being configured to command, following the opening of the valve, the closing of the valve (Col.6 ll.25-30, valve 146 being opened during transient periods, and closed otherwise, thus the valve closing at some point after opening when operation returns to stable conditions, or non-transient conditions).
Rog in view of Rowe as discussed so far, does not teach closing the valve when the gas temperature at the7Docket No. 532195USPreliminary Amendment outlet of the combustion chamber of the engine is less than a second temperature threshold, the second temperature threshold being less than the first temperature threshold.  
However, Rowe further teaches closing the valve when the gas temperature at the7Docket No. 532195USPreliminary Amendment outlet of the combustion chamber of the engine is less than a second temperature threshold, the second temperature threshold being less than the first temperature threshold. That is, for the case that the temperature threshold is the target TGT of Fig 8 and the method/control 54 is carried out during all take-off operations (Col.8 ll.27-32), the target TGT is a function of power level, flight condition, etc. that changes over the course of a transient acceleration phase such as take-off (see Fig 4). According to Fig 4, the target TGT can decrease over the course of take-off. Such that a second lower temperature threshold is set at a time after the first temperature threshold. And because TGT is compared with the target TGT to determine valve operation based on the difference therebetween (Fig 8), a drop in measured temperature past the second temperature  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Rog in view of Rowe to also use combustor outlet temperature and high pressure shaft speed as taught by Rowe, in order to manage/consider both turbine speed and temperature limits during tip clearance control for optimum efficiency (Rowe, Col.1 ll.52-56, Col.2 ll.48-54).
Regarding claim 13, Rog in view of Rowe teaches all the limitations of the claimed invention as discussed above. Rog further teaches the valve is a controlled-position valve (Col.6 ll.19-25), the control means being configured to command the gradual opening of the valve (Col.6 ll.19-25).
Rog in view of Rowe as discussed so far does not teach the gradual opening being a function of a predefined control law taking into account a separation between the gas temperature at the outlet of the combustion chamber of the engine and the first temperature threshold.  
However, Rowe further teaches the gradual opening of the controlled-position valve (Col.5 ll.40-52) being a function of a predefined control law taking into account a separation between the gas temperature at the outlet of the combustion chamber of the engine and the first temperature threshold (the feedback loop of Fig 8 using an error ‘e’ that is a difference between the measured TGT and the target TGT, to determine the valve modulation; thus taking into account a separation of the TGT from the target TGT when gradually opening or closing the valve 90).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Rog in view of Rowe to also use combustor outlet temperature and high pressure shaft speed as taught by Rowe, in order to manage/consider both turbine speed and temperature limits during tip clearance control for optimum efficiency (Rowe, Col.1 ll.52-56, Col.2 ll.48-54).
Regarding claim 14, Rog in view of Rowe teaches all the limitations of the claimed invention as discussed above (including the control unit of claim 8 as discussed above). Rog further teaches a gas turbine aircraft engine (100) comprising the control unit (master engine controller, Col.6 l.24), and at least one valve (146) for acting on an air stream (from 148) directed toward the turbine shroud (120) and wherein the valve is controlled by the control means (Col.6 ll.16-30).

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rog in view of Rowe and Plunkett.
Regarding claim 11, Rog in view of Rowe teaches all the limitations of the claimed invention as discussed above. Rog further teaches said at least one parameter representative of the engine is the engine rating (Col.1 ll.35-37, Col.2 ll.5-7, Col.4 ll.22-38, Col.5 ll.10-18 & 25-26, Col.6 ll.16-30, that tip clearance control of valve 146 is used during transient operations such as during engine ratings of take-off and climb) and wherein the detection means are configured to continuously determine the engine rating (constant monitoring during flight required in order to provide the described valve operation at take-off, climb, and other rapid maneuvers, Col.1 ll.35-37, Col.2 ll.5-7, Col.4 ll.22-38, Col.5 ll.10-18 & 25-26, Col.6 ll.16-30). 
Rob in view of Rowe, does not teach determining a variation in the engine rating for a predetermined time interval; detecting the transient acceleration phase of the engine during said predetermined time interval if the variation in the engine rating is greater than or equal to a variation threshold characterizing a transient acceleration phase of the engine.
However, Plunkett teaches detection of a transient acceleration phase of the engine (non-stable phase, i.e. not normal cruise) by continuously determining engine rating (see 300 in Fig 5; based on operating parameters of the engine) for at least a period of time until stable operation is achieved, including determination of a variation  in the engine rating for a predetermined time interval (rate of change of measured parameter, step 306), the transient acceleration phase of the engine being detected (e.g., NOT Stable Flight Phase) during said predetermined time interval if the variation in the engine rating is greater than or equal to a variation threshold characterizing a transient acceleration phase of the engine (step 308, comparing each rate of change to a known rate of change for the parameter during stable flight; i.e. if rate of change of parameter exceeds the threshold rate of change for stable flight, then the engine is determined to be in a non-stable flight, or a transient acceleration phase).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the non-descript method of determining transient acceleration phase in Rog in view of Rowe, to use the rate of change of a measured parameter as in Plunkett, in order to better anticipate 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE SEBASCO CHENG whose telephone number is (469)295-9153.  The examiner can normally be reached on 1000-1600 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 5712724828.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEPHANIE SEBASCO CHENG/Examiner, Art Unit 3741